 Case 2:10-cv-04407-MCA-JAD Document 492 Filed 05/15/20 Page 1 of 3 PageID: 22421



                             MAZIE SLATER KATZ & FREEMAN, LLC
                                        103 Eisenhower Parkway, Suite 207, Roseland, NJ 07068
                                             Phone: (973) 228-9898 - Fax: (973) 228-0303
                                                        www.mazieslater.com

David A. Mazie*                                        Writer’s Direct Dial & Email:            Karen G. Kelsen°
Adam M. Slater*°                                         mrm@mazieslater.com                    Cheryll A. Calderon
Eric D. Katz*°                                                (973) 228-0391                    Adam M. Epstein°
David M. Freeman                                                                                Cory J. Rothbort°
Beth G. Baldinger°                                                                              Michael R. Griffith°
Matthew R. Mendelsohn°                                                                          Christopher J. Geddis
David M. Estes                                                                                      ________
   ________
                                                            May 15, 2020                        °Member of N.J. & N.Y. Bars
*Certified by the Supreme Court of
 New Jersey as a Civil Trial Attorney

     Via ECF
     Honorable Joseph A. Dickson, U.S.M.J.
     United States District Court
     50 Walnut Street
     Newark, New Jersey 07102

                Re:        Neale v. Volvo Cars of N. Am., LLC et al., No.: 2:10-cv-4407-MCA-JAD

     Dear Judge Dickson:

            Along with my co-counsel, I represent the Plaintiffs in this case. Pursuant to the Court’s
     Order of March 31, Plaintiffs hereby submit an update as to the status of the outstanding discovery
     subpoenas as well as a proposed briefing schedule for a new class certification motion solely
     addressing the numerosity issue.

            In our last letter dated March 16 (Dkt. 488), we indicated that in response to Plaintiffs’
     subpoena Experian had indicated that it was contractually permitted to produce the requested data
     regarding New Jersey and Florida vehicles, but wanted to discuss those issues with Court on the
     March 31 status call prior to agreeing to do so. After obtaining the necessary clarification from
     the Court, Experian agreed to produce the requested data regarding New Jersey and Florida
     vehicles and has advised that it expects to produce that data by the close of business today.

             However, because Experian alleged that it was not contractually permitted to produce the
     requested information regarding California and Massachusetts vehicles, Plaintiffs’ counsel sought
     those records directly from the California DMV and Massachusetts RMV (collectively the
     “DMVs”). On February 7, Plaintiffs’ served subpoenas upon the DMVs pursuant to Federal Rule
     of Civil Procedure 45. The subpoenas include a single request for certain class member vehicle
     registration data tied to VINs for Class Vehicles. Since that time, Plaintiffs’ counsel have made
     significant progress with respect to the DMV subpoenas as noted below, but request an additional
     30 days to obtain the necessary data in light of the COVID-19 pandemic restricting the DMVs’
     operations.

            Plaintiffs have been working cooperatively with counsel for the Massachusetts RMV,
     which has agreed to comply with the subpoena. On April 16, counsel for the Massachusetts RMV
     made a production of the requested vehicle registration data in response to Plaintiffs’
Case 2:10-cv-04407-MCA-JAD Document 492 Filed 05/15/20 Page 2 of 3 PageID: 22422



  Honorable Joseph A. Dickson, U.S.M.J.
  May 15, 2020
  Page 2


  subpoena. Some of the data fields and data in the produced spreadsheet require additional
  clarification and de-duplication, which Plaintiffs promptly requested. Counsel for the RMV has
  indicated that due to the pandemic, the RMV offices are experiencing a slow-down on work due
  to strained resources and backlog. Nevertheless, Plaintiffs’ counsel and counsel for the RMV
  continue to work cooperatively, and Plaintiffs are optimistic that full compliance with the RMV
  subpoena will be obtained in the coming weeks.

          Plaintiffs have also made much headway in obtaining data from the California DMV but
  request additional time in order to finalize the same. We are working closely with the Legal Affairs
  Division of the California DMV (“Legal Affairs”), and per their instruction, have submitted a
  commercial requestor account application to obtain available data related to each VIN number.
  We understand that the application is awaiting processing (and has been for over a month), and is
  expected to be approved within the next two weeks. Once approved, Legal Affairs has represented
  that Plaintiffs will be provided access to certain information associated with the California
  vehicles.

          As discussed above, Plaintiffs have made significant progress and expect to be in
  possession of all responsive data in the next few weeks, but we request an additional 30 days for
  this matter in the event that the DMVs continue to experience delay due to limited operations
  during the pandemic. Once the subpoenaed DMV information is received it will then be provided
  to JND Legal Administration, who will compare the information received from Experian/DMVs
  to the data received directly from Volvo and will determine the number of putative class members.

         Based upon the foregoing, Plaintiffs propose the following schedule:

   Case Schedule                               Current Date                Proposed Date

   Deadline to obtain Experian and DMV         May 15, 2020                June 15, 2020
   data

   Deadline to File Motion for Class           April 30, 2020              July 15, 2020
   Certification on Numerosity

   Deadline for Defendant’s Response to        None Set                    August 14, 2020
   Class Certification Motion on
   Numerosity

   Deadline to File Reply In Support of        None Set                    September 14, 2020
   Motion for Class Certification on
   Numerosity

   Hearing on Motion for Class                 None Set                    To be set by Court
   Certification
Case 2:10-cv-04407-MCA-JAD Document 492 Filed 05/15/20 Page 3 of 3 PageID: 22423



  Honorable Joseph A. Dickson, U.S.M.J.
  May 15, 2020
  Page 3




        We are available at the Court’s convenience to discuss these matters.

                                             Respectfully submitted,

                                             /s/ Matthew R. Mendelsohn

                                             MATTHEW R. MENDELSOHN

  cc:   All Counsel (via ECF)
        Jennifer Sun, Esq. (counsel for Experian via email)
